311 F.2d 933
McCORMICK SHIPPING CORPORATION, as claimant-owner of theS.S. BAHAMA STAR, Appellant,v.Maureen DUVALIER, Appellee.
No. 19980.
United States Court of Appeals Fifth Circuit.
Jan. 23, 1963.

H. N. Boureau, Shutts, Bowen, Simmons, Prevatt & Boureau, Miami, Fla., for appellant.
Arthur Roth, Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The appellee, a seaman, spent several months at the home of a cousin convalescing from a maritime injury.  She sued the owner of the vessel for maintenance and cure.  The appellee testified that she expected to pay her cousin for the maintenance and care she had received 'out of whatever money I have.'  She said 'I told them whatever I would get, I would just give them some of the money.'  The cousin testified that the appellee had promised to give her something and she expected something.


2
The appellant urges that the appellee has neither paid nor obligated herself to pay for her maintenance and that the award cannot stand.  We think there was an expressed intention of the appellee to make payment and an expectation of her cousin to receive it.  There was no intention on the part of either the appellee or her cousin that the one should be an object of charity of the other.  We think the evidence sustains the award.  We think it is unnecessary to decide whether there was a legally enforceable obligation of the appellee to her cousin.


3
The appellee may apply to the district court for attorneys' fees and allowable expenses both in the district court and on this appeal.

The judgment of the district court is

4
Affirmed.